Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 7/12/2021.  Applicant has elected Invention Group I, corresponding to claims 8-20. The examiner acknowledges the applicant’s cancellation of claims 1-7. Invention Group II, corresponding to claims 1-7, is withdrawn from further consideration.

Specification
The specification submitted 4/29/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 4/29/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 10, the applicant recites the method of claim 1 “wherein the metal-containing layer is a solder resist material”. A solder resist material is normally defined as a polymer or resin layer that is designed to prevent connecting adjacent conductive parts. The specification provides no additional support other than to repeat the claim language, so the examiner is not confident that a person having ordinary skill in the art would know how to practice this method.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 16, the applicant recites the method “wherein the plurality of electrical contacts are one of bumps or studs that extend above the organic material and the one or more slugs are directly coupled with the second side of the semiconductor substrate.” The issue is that there are two conjunctions after “one or more”, specifically “bumps or studs” and “organic material and the one or more slugs”. A person having ordinary skill in the art would not definitely know which conjunction applies to the optional language “one of.”
For the sake of compact prosecution, the examiner presumes that the applicant intends for the “one of” language to apply to the conjunction “and”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9, 11-12, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (US # 20180166396).

Regarding Claim 8, Lee teaches a method of forming a semiconductor package (Figs. 1 and corresponding text), comprising: 
providing a semiconductor substrate (100) comprising a plurality of semiconductor die ([0019-23]; die are singulated along groove 150), the semiconductor substrate comprising a first side (top, near the feature 140) and a second side (bottom); 
forming one or more electrical contacts (140, 360, 370) on the first side of the semiconductor die, the one or more electrical contacts coupled with the plurality of semiconductor die (shown; [0026]); 
applying an organic material (160, 350) to the first side of the semiconductor die wherein the one or more electrical contacts extend into one or more openings in the organic compound (shown in Fig. 1C); 
leveling the organic material with a surface of the one or more electrical contacts (see Fig. 1C); and 
directly coupling one or more slugs (380) to one or more of the one or more electrical contacts (shown) or to the second side of the semiconductor substrate.

Regarding Claim 9, Lee teaches the method of claim 8, wherein the one or more slugs are coupled directly to a metal-containing layer comprised in the one or more electrical contacts (UBM 370; [0070]).

Regarding Claim 11, Lee teaches the method of claim 8, wherein the one or more electrical contacts are coupled to a pad (120) comprised in the plurality of semiconductor die.

Regarding Claim 12, Lee teaches the method of claim 8, further comprising grooving a surface of the semiconductor substrate at a plurality of die streets (160) between the plurality of semiconductor die.

Regarding Claim 16, Lee teaches the method of claim 8, wherein the plurality of electrical contacts are one of bumps or studs that extend above the organic material (shown in Fig. 1K) and the one or more slugs are directly coupled with the second side of the semiconductor substrate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US # 20180166396) in view of Chew (US # 20200203302).

Regarding Claim 13, although Lee discloses much of the claimed invention, it does not explicitly teach the method of claim 8, further comprising forming a backmetal on the second side of the semiconductor substrate.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 



A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the method taught in Lee, as suggested by Chew. Specifically, the modification suggested by Chew would be to employ a method further comprising forming a backmetal on the second side of the semiconductor substrate. The rationale for this modification is that this backmetal part provides heat dissipation ([0243]). This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of heat slugs are well known in the art (see MPEP 2144.01). 

Regarding Claim 14, Lee teaches the method of claim 13, further comprising directly coupling the one or more slugs (131) to the backmetal.


Claim 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US # 20180166396) in view of Matsushima (US # 20190319126).

Regarding Claim 15, Lee teaches a method of thinning the semiconductor substrate (see Figs. 1D and 1E and corresponding text).

does not explicitly teach the method of claim 8, further comprising thinning the semiconductor substrate to a thickness of 0.1 microns to 125 microns.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Matsushima teaches a similar method of thinning and packaging a semiconductor substrate (40) to a thickness of 0.1 microns to 125 microns (see graphs of Figs. 6A and 6B showing semicondcutor substrates within the claimed range).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the substrate thickness, taught in Lee, as suggested by Matsushima. Specifically, the modification suggested by Matsushima would be to employ a method of claim 8, further comprising thinning the semiconductor substrate to a thickness of 0.1 microns to 125 microns. In this case, selecting a given thickness would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. It is known and predictable that a thinner layer provides a smaller component overall computing device.


Regarding Claim 17, Lee teaches a method of forming a semiconductor package (see Figs. 1 and corresponding text), comprising: 

forming one or more electrical contacts (140, 360, 370) on the first side of the semiconductor die by forming at least a portion of the one or more electrical contacts to a predetermined height (height determined by person having ordinary skill), the one or more electrical contacts coupled with the plurality of semiconductor die (shown);
applying an organic material (160, 350) to the first side of the semiconductor die wherein the one or more electrical contacts extend into one or more openings in the organic compound (shown in Fig. 1C and 1K); and 
leveling the organic material with a surface of the one or more electrical contacts (shown in Fig. 1C).

Although Lee discloses much of the claimed invention, it does not explicitly teach the method wherein the predetermined height of the formed portion of the one or more electrical contacts reduces warpage of the semiconductor package to below 200 microns.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Matsushima teaches a similar method wherein a predetermined height of a metal layer reduces warpage of a semiconductor package (see Figs. 4 and corresponding text) to below 200 microns ([0101]; Figs. 5 and 6, and corresponding text).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the height of the electrical contacts, taught in Lee, as suggested by Matsushima. Specifically, the modification suggested by Matsushima would be to employ a method wherein the predetermined height of the formed portion of the one or more electrical contacts reduces warpage of the semiconductor package to below 200 microns. The rationale for this modification is that controlling layer thickness provides balancing warpage and stabilized transistors ([0062]). This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of precisely-flat chips are well known in the art (see MPEP 2144.01). 


Regarding Claim 18, Lee teaches the method of claim 17, wherein forming the one or more electrical contacts comprises electroplating ([0068]).

Regarding Claim 19, Lee teaches the method of claim 17, wherein forming the plurality of electrical contacts comprises evaporating, sputtering, soldering, screen printing, silver sintering and any combination thereof ([0068]).

Regarding Claim 20, Lee teaches the method of claim 17, wherein the organic material is a mold compound ([0030]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899